DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33, 36-39, 41-43, 46 and 48-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willaims (GB 2132185).
	In page 1, lines 35, page 2, lines 1-4, Examples and Table 1, Willaims teaches a joint compound composition comprising water, 37 to 45 wt%  of calcium carbonate cementitious filler (See table I), talc silicate mineral filler, and 0.5 to 10 wt % of styrene-butadiene copolymer (elastomer) [See page 2, lines 15-18], wherein the joint compound composition exhibits a viscosity of 470 BU  (about 1 poise) and less.
	In table I, Willaims teaches that the joint compound composition further comprises 0.3 to 0.4 wt.% of a cellulose resin and 7-11% wt% of perlite treated with a siloxane polymer. 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 33, 36-43 and 46-51 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ayambem (US 2004/0060480).
	In ¶’s 27, 31, 36-38, 47, 48 and Example 1 and table on page 4, and the claims, Ayambem teaches a joint compound composition comprising water, 25-50 wt% of calcium carbonate cementitious filler, 5.3 wt % of another filler such as talc silicate mineral filler, and 0.5 to 5 wt % of styrene-butadiene copolymer (elastomer), wherein the joint compound composition exhibits a viscosity of 740 BU and less (1.5 poise).
	In ¶ 37, Ayambem teaches that the joint compound composition further comprises 0.01 to 0.50  of a siloxane polymer.
	In ¶ 40 and the table on page 4, Ayambem teaches that the joint compound composition further comprises 0.6 wt.% of cellulose ether resin and 8.3 wt.% of perlite.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 33, 36-44 and 48-51 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Donovan (US 2019/0375681).
	In ¶’s 7, 19, 86, 85 and 88, Donovan teaches a joint compound composition comprising 14-66% water (1:6 to 2:1 ratio), 17-84 wt % (50-98% dry weight) of calcium carbonate cementitious filler, 1.02-30.1 wt % (3-35% dry weight) of pyrophyllite or perlite secondary silicate mineral filler, and 0.5 to 8 wt % of styrene-butadiene copolymer (elastomer) [See ¶’s 95-98], wherein the joint compound composition exhibits a viscosity less than 10 when measured at shear rate of 100 (see figure 2).
	In ¶ 59, Donovan teach that the joint compound composition further comprises anionic surfactants.
	In ¶’s 104 and 105, Donovan teach that the joint compound composition further comprises 0.017-1.72 wt % (0.05-2% dry weight) of cellulose ether resins. 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayambem (US 2004/0060480).
	Ayambem differ from the claimed invention in that the specific yield stress is not disclosed.  However, in ¶ 48, Ayambem teach that the formulation displays a high yield stress, i.e. it hardly sagged, and that when sufficient force was applied on the product, it spread fairly easily and without much effort.   Therefore, applicant’s claimed yield stress would have been obvious to one having ordinary skill in the art at the time the invention was made, in light of the prior art teaching.
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have the claimed yield stress, giving the teaching in the prior art of its importance, and one of ordinary skill in the art would have found it obvious to optimize the yield stress, motivated by a reasonable expectation of success.
	
Claim(s) 45 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaims, Ayambem, or Donovan, as applied above, and further in view of Margheritis et al. (US 2017/0081245).
	Willaims, Ayambem, or Donovan differ from the claimed invention in that, while they teach one or the other, they do not explicitly disclose including both the mineral or silicone defoamer oils and the surfactant in the joint compounds. However, it would have been obvious to ordinary workers in the art at the time the invention was made, to incorporate such conventional additives in the joint compound compositions of Willaims, Ayambem, or Donovan, such as taught by Margheritis et al. in ¶’s 79 and 81.
	In ¶’s 79 and 81, Margheritis et al. teach that as additives, the joint compounds may comprise surface-active agents and defoamers. Surface-active agents used are preferably emulsifiers, and suitable defoamers include those based on natural oils or mineral oils, chemically modified silicones and silica materials.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to incorporate both the surfactants (surface active agents) and silicone or mineral oil deformers, as taught by Margheritis et al., in the joint compound compositions of Willaims, Ayambem, or Donovan, motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE